DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on 01/05/2021. 
	Claims 1, 7, and 8 have been amended by the Applicant.
	Claims 1 – 8 have been examined and are currently pending. 

Response to Amendment 
	
	The 35 U.S.C. §101 rejection of claims 1 – 8 is maintained as the Applicant’s arguments were considered but were not found persuasive. See Response to Arguments below for further analysis and discussion. 

Allowable Subject Matter
Claims 1 – 8 remain allowable over the prior art, through rejected on other grounds, for at least similar reasons as set forth in the Non-Final Action mailed 07/25/2019, pages 9 – 13. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1 – 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
	Regarding claims 1 – 8, under Step 2A claims 1 – 8 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 
	Under Step 2A (Prong 1), and taking claim 1 as representative, claim 1 recites: 
Regarding claim 1, an information presentation device that presents a recommendation reason including information on a combined effect of a first product and a second product, when recommending the second product that goes well with the first product a user is referring to, the device comprising: processing circuitry configured to function as:
a first score calculation unit configured to extract a first group of documents relating to the first product from a group of documents to be searched, and calculate a first score indicating a relation with the first product, wherein the first score is determined based on a first appearance frequency associated with each word included in the first group of documents;
a second score calculation unit configured to extract a second group of documents relating to the second product from the group of documents to be searched, and calculate a second score indicating a relation with the second product, wherein the second score is determined based on a second appearance frequency associated with each word included in the second group of documents;
a third score calculation unit configured to extract a third group of documents relating to both the first product and the second product from the group of documents to be searched, and calculate a third score indicating a relation with both the first product and the second product, wherein the third score is determined based on a third appearance frequency associated with each word included in the third group of documents;
a total score calculation unit configured to subtract the first score and the second score from the third score, to calculate a total score for each word included in the third group of documents; 
and a presentation unit configured to select at least one of one or more important words that are unique words with higher uniqueness to a topic relating to both the first product and the second product based on a predetermined criterion that is determined based on the total score, and present the at least one of one or more important words and one or more pieces of text including important words in the third group of documents as the recommendation reason.
These limitations recite organizing human activity, such as by performing commercial interactions [see 2019 PEG, page 52]. This is because the limitations above recite a series of steps by which result in a presentation of a recommendation. This represents the performance of commercial sales activity, which is a commercial interaction and falls under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the "Certain methods of organizing human activity" grouping of abstract ideas [see again 2019 PEG, page 52].
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including a device comprising: processing circuitry, multiple score calculation units, and a presentation unit. Taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Furthermore, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application [see again 2019 Revised Patent Subject Matter Eligibility Guidance].
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to "significantly more" than the exception itself). 
As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
see MPEP 2106.05(d)(ll)], including at least:
Receiving or transmitting data over a network (e.g. extracting documents, presenting recommendation reason, and the like)
Performing repetitive calculations (e.g. calculating a first score, second score, total score and the like)
Presenting offers and gathering statistics (e.g. present at least one or more important words, etc.) 
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept ("significantly more") under Step 2B, and is therefore ineligible for patenting.
Dependent claims 2 – 6 also do not integrate the abstract idea into a practical application.
Notably, claims 2 – 6 recite more complexities descriptive of the abstract idea itself, such as increasing decreasing score values, calculating additional scores, searching documents, grouping documents and the like. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. As such, claims 2 – 6 are understood to recite at least similar abstract concepts as those discussed regarding claim 1.

Lastly, under step 2B, dependent claims 2 – 6 also fail to result in "significantly more" than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 2 – 6 do not provide an inventive concept ("significantly more") under Step 2B, and are therefore ineligible for patenting.
Regarding claims 7 and 8, these claims recite at least substantially similar concepts and elements as recited in claim 1 such that similar analysis of the claims would be apparent. As such, claims 7 and 8 are rejected under at least similar rationale seen above for claim 1. 
	



Response to Arguments
Rejections under 35 U.S.C. 101
Applicant’s arguments filed with respect to the rejection of claims under 35 U.S.C. 101 have been fully considered but were not found persuasive. Applicant’s remarks have been fully incorporated herein [see Remarks, 01/05/2021]. 
Applicant argues that “the subject claims do not recite any of the enumerated judicial exceptions. In particular, the claims do not recite mental processes because the claims, under the broadest reasonable interpretation, do not cover performance in the mind but for the recitation of generic computer components”.
Examiner respectfully notes that in the previous 101 rejection the claims were determined to recite an abstract idea that falls under the ‘Certain Methods of Organizing Human Activities’ grouping of abstract ideas, not the ‘Mental Processes’ grouping. Specifically, as reiterated in the rejection above, the claims recite a recommendation procedure, and the claimed steps of identifying documents relating to products, tracking word frequencies/uniqueness and the like, calculating scores to identify what information to present as part of the recommendation are all steps that make up a part of the identified abstract idea. Further with regard to Applicant’s comment that the recited “acts require action by a processor that cannot be practicably applied in the mind”, the Examiner notes that the claimed processing circuitry is recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). As such, the calculation and processing steps recited in the steps even if considered as additional elements, would still do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). The instant invention merely utilizes a software algorithm with specific calculation, data manipulation and processing steps to identify information that can be 

Applicant further argues that “selecting a unique word with high uniqueness to a topic relating to both the first product and the second product and displaying (outputting) the selected unique word as a word-based (sentence-based) recommendation reason on a screen to heighten the buying motivation (e.g., to promote impulse buying) even for such a strange (conventionally unthinkable) foodstuff combination contributes to a specific improvement to the technical field and the claimed solution is necessarily rooted in computer technology in order to solve the problems specifically arising in the realm of information presentation devices”, further making a comparison to DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 113 USPQ2d 1097 (Fed. Cir. 2014), and noting that “like the rational set forth in DDR Holdings, LLC v. Hotels.com, L.P., the instant claim recitations provide additional elements that favor eligibility because they are more than well-understood, routine conventional activities in the field. The claims have additional elements that amount to significantly more than an abstract idea, because they modify the conventional to dynamically produce synthesized recommendation reasons that include information on the combined effect of the first product with the second product, which accordingly differs from the conventional”.
Examiner respectfully disagrees. Presenting “unthinkable” recommendations, is not a technical improvement, it is a commercial improvement. The focus of the present invention is to identify products that have some sort of relation/association to the first product/product of interest that may not be clearly evident, and then recommending that item. This procedure utilizes text analysis to identify specific words/phrases to associate one product with another. While the Examiner acknowledges that the claims presenting recommendations (or reasons for recommendations) does not arise specifically in the realm of the Internet. To the contrary, Applicant has merely ported the problem of [recommendations] to the online realm. While the Applicant attempts to argue that displaying recommendation reason on a screen to heighten the buying motivation (e.g., to promote impulse buying) even for such a strange (conventionally unthinkable) foodstuff combination contributes to a specific improvement to the technical field and the claimed solution is necessarily rooted in computer technology in order to solve the problems specifically arising in the realm of information presentation devices; Applicant's analogy is inapposite. The claims in DDR Holdings attempted to address the problem specific to the routine functionality of a link (i.e. a user is directed away from the current page to the site of another merchant). The claims of DDR Holdings specified how interactions with the computer/Internet were manipulated to create a composite/hybrid page that prevented the user from being directed to the outside merchant, therein overriding the routine function of the link. The claims of the instant application, however, merely represent a scheme to perform textual analysis for the purposes of providing a more accurate (or helpful) recommendation, lacking any restriction on the manner in which the computing operations are to be performed. The manner in which the currently pending claims are written is much more akin to the claims in Internet Patents Corp. v. Active Network, Inc. (Fed. Cir. 2015) (claims contained no restriction on the manner in which the additional elements perform these claimed functions) and Ultramercial Inc. v. Hulu LLC (Fed. Cir. 2014) (generally linked the abstract idea to a particular technological environment) than DDR Holdings.
Moreover, the claims in DDR Holdings were found to be “necessarily rooted in computer technology in order to overcome a problem arising specifically in the realm of online computing”. In other words, the claims were both “necessarily rooted” and solving an “Internet centric” problem. The claims  could be performed manually by a human user, either mentally or using pen and paper. Thus, the claims are neither “necessarily rooted” not directed to solving an “Internet centric” problem. 
Lastly to this accord, while the claims may improve recommended information, the claims do not improve the computer’s ability to store information more efficiently, increase the computer’s processing power, improve the computer’s ability to process any algorithm more efficiently, etc. Instead, any improvement found in the claim is to the method of performing the abstract idea itself. As such, for at least the reasons above the rejection of claims 1 – 8 under 35 USC 101 has been maintained. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria S. Heath whose telephone number is (571)272-2368.  The examiner can normally be reached on MON - THUR 7:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.S.H./Examiner, Art Unit 3625                                                                                                                                                                                                        
/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619